Citation Nr: 0424696	
Decision Date: 09/08/04    Archive Date: 09/16/04

DOCKET NO.  03-37 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for a total left knee 
replacement.



REPRESENTATION

Appellant represented by:	The American Legion








INTRODUCTION

The veteran had active service from January 1955 to January 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  A video-conference hearing was 
scheduled for April 2004, but the veteran did not appear and 
did not request that it be rescheduled.  Therefore, his 
hearing request is deemed to have been withdrawn.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will contact you if 
further action is required on your part.


REMAND

The veteran seeks service connection for a total left knee 
replacement which he contends was caused by injuries he 
incurred during active duty service.  He recounts that he was 
treated on three occasions in service for knee pains and 
swelling.  The RO has been unable to obtain the veteran's 
service medical records. 

In January 2002, the RO received notice from the National 
Personnel Records Center (NPRC) that the veteran's service 
records were "fire related."  In June 2002, the RO notified 
the veteran of the missing records and requested that he 
complete and return NA Form 13075 (Questionnaire About 
Military Service).  At the time of the RO's rating decision 
less than two months later, the RO indicated that the veteran 
failed to return NA Form 13075 and denied the claim for 
service connection for a total left knee replacement.  

In September 2002, the veteran filed a notice of disagreement 
(NOD) regarding the August 2002 rating decision, reiterating 
that he had "injured his knee while jumping from a C-119."  
The RO again sent the veteran a letter in December 2002 
requesting the completion of NA Form 13075.  The Statement of 
the Case (SOC), issued by the RO nine months later in 
September 2003, indicates that the RO requested that the 
veteran complete and return NA Form 13075, but that "no 
reply to this request for evidence has been received."  

Significantly, however, to the extent that the RO is 
indicating that the veteran did not complete and return the 
form, the evidence in the claims file does not support this 
statement.  The Board notes that VA received NA Form 13075 
from the veteran on January 10, 2003, and a subsequent 
Request for Information (VA Form 21-3101) was issued by the 
RO to the National Personnel Records Center (NPRC) on 
February 24, 2003.  

As of this time, it is clear that the RO has not exhausted 
all alternative measures to retrieve the veteran's service 
medical records.  The claims file does not contain a response 
from the NPRC regarding the Request for Information submitted 
in February 2003, nor does it reflect any additional attempts 
made by the RO to collect these records.

In a disability compensation claim, VA is required to obtain 
the veteran's service medical records or other relevant 
service records held or maintained by a government entity.  
38 U.S.C.A. § 5103A(c) (West 2002).  When VA attempts to 
obtain records from a federal department or agency, the 
efforts to obtain those records must continue until the 
records are obtained, unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  38 U.S.C.A. § 5103A(b)(3).  
Therefore, a remand is required so that the RO may comply 
with the duty to assist and properly document its actions in 
the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  The RO should follow-up on the NA 
Forms 13042 (Request for Information 
Needed to Locate Medical Records) and 
13075 (Questionnaire About Military 
Service).  Efforts to obtain these 
records must continue until the records 
are obtained, unless it is reasonably 
certain that such records do not exist or 
that further efforts to obtain these 
records would be futile.        

2.  The RO should obtain copies of all of 
the veteran's private medical records 
from Dr. Paul Stanton, Desert Valley 
Medical Group; Dr. Peter Macs and Dr. 
Charles Russell, The Orthopaedic Medical 
Clinic; as well as copies of the 
veteran's hospital records regarding his 
total left knee replacement surgery, 
particularly the veteran's statement of 
medical history prior to surgery.         

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

